Henry Barfoot, the appellee, was indicted at the November term, 1920, of the circuit court of Crenshaw county, for the offense of murder in the first degree. On a hearing of his petition for bail, before A.H. Reval, judge of probate of Crenshaw county, he was allowed bail in the sum of $3,000, from which order allowing him bail the state appeals. The only question presented on this appeal is whether the decision and finding of the judge who heard the petition and entered the order is contrary to the great weight and preponderance of the evidence. Having regard to the weight which should be accorded by the revising court to the judgement of the primary tribunal when the same is presented for review (Ex parte Sloane, 95 Ala. 22,11 So. 14; Ex parte McAnally, 53 Ala. 495, 25 Am. Rep. 646; Ex parte Ed Cauthen et al., 88 So. 631), we are of the opinion, after a careful consideration of the entire record, that there was no error in the order made and entered granting the petition and allowing the defendant bail, and the order appealed from is therefore affirmed.
Affirmed.
1 Ante, p. 75.